SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 October 15, 2001 Date of Report (date of earliest event reported) COGNIGEN NETWORKS, INC. (Exact name of registrant as specified in its charter) Colorado 0-11730 84-0189377 (State or other jurisdiction (Commission File No.) (I.R.S. Employer of incorporation) (Identification No.) 7001 Seaview Avenue, Suite 210, Seattle, Washington (Address of principal executive offices) (Zip Code) (206) 297-6151 (Registrant's telephone number, including area code) ITEM 5. OTHER EVENTS Each share of Cognigen Networks, Inc.'s outstanding common stock was reverse split on a one-for-eight basis effective for shareholders of record as of 4:01 P.M., Eastern Time, October 15, 2001. In the event the reverse split results in a fractional share, the same shall be rounded up to the nearest whole share. ITEM 7. FINANCIAL STATEMENTS AND EXHIBITS. (a) Financial Statements of Business Acquired None (b) Pro Forma Financial Information None (c) Exhibits Exhibit 3 Articles of Amendment to the Articles of Incorporation of Cognigen Networks, Inc. dated October 9, 2001, filed with the Colorado Secretary of State on October 15, 2001. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: October 15, 2001 COGNIGEN NETWORKS, INC. By: /s/ David L. Jackson David L. Jackson Senior Vice President of Corporate and Public Affairs and Secretary EXHIBIT 3 ARTICLES OF AMENDMENT TO THE ARTICLES OF INCORPORATION OF COGNIGEN NETWORKS, INC. Pursuant to the provisions of the Colorado Business Corporation Act, the undersigned corporation ("Corporation") adopts the following Articles of Amendment to its Articles of Incorporation: FIRST: The name of the Corporation is Cognigen Networks, Inc. SECOND: The following amendment to the Articles of Incorporation was duly adopted by the directors on September 12, 2001, and by the shareholders on March 15, 2001. The number of votes cast for the amendment by each voting group entitled to vote separately on the amendment was sufficient for approval by that voting group. Each share of the Company's outstanding common stock shall be reverse split on a one-for eight basis effective for shareholders of record as of 4:01 P.M., Eastern Time, October 15, 2001. In the event the reverse split shall result in a fractional share, the same shall be rounded up to the nearest whole share. Dated: October 9, 2001 COGNIGEN NETWORKS, INC., a Colorado corporation By: /s/ David L. Jackson David L. Jackson, Secretary
